Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Response to Election/Restriction 
Applicant's election, with traverse, of Group II, claims 1-10, drawn to a method of treating an individual with an addiction to nicotine with a compound of formulae (i), (ii) or (iii), and the elected group of species of formula (iii) 
    PNG
    media_image1.png
    88
    157
    media_image1.png
    Greyscale
, in the reply filed on February 8, 2021 is acknowledged.  Claims 1 and 6-10 read on the elected group of species. 
The traversal for the restriction is on the grounds that the product and process of use are both directed toward treating nicotine addiction by reducing the rate at which nicotine is metabolized and as such, a materially different product, or process has not been shown. In response, while the preamble of claims 11-20 (Group I) recites an intended use (treating nicotine addiction by reducing the rate at which nicotine is metabolized), claims 11-20 are drawn to a compound and a pharmaceutical composition, which is a product. Pursuant to MPEP 806.05(h), to show that the products and process of use are distinct inventions the examiner showed that the process for using the product as claimed can be practiced with another materially different product, such as nicotine chewing gums or patches and in addition, that the product as claimed can be used in a materially different process for using the product, such as 2-
The traversal for the Species election requirement is on the grounds that the Office failed to provide examples of mutually exclusive features, and also failed to establish a search burden. In response, the examiner provided examples in citing compounds (1), (5) and (15) because each of these different species have mutually exclusive characteristics. In regards to search burden, the search for the patentably distinct species will cause a search burden to the examiner for the reasons discussed in the requirement. Moreover, there is search burden in view that the compound scope is unlimited and unknown. The variables in all the three formulae have not been defined in the claims, thus, it’s impossible for the Office to know how far the search needs to be done. Applicant could have used this opportunity to provide the definitions for the variables in the formulae and possibly present evidence that there would not be a search burden. In addition, in trying to search for an open structure 101,800 substances were obtained. There would be a serious search burden if an election of species would not be required.
 Therefore, the restriction is maintained and is therefore made Final.

Claims 2-5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2021.

Examination
The group of species elected by applicants (above) is not patentable. Pursuant to M.P.E.P. §803.02, the search has been limited to group of species of formula 
    PNG
    media_image1.png
    88
    157
    media_image1.png
    Greyscale
(iii) wherein R1 is as in claim 6. It is noted that the definitions of R1 and R are not recited in the claims. Since the group of structure (ii) is also claimed in claim 1, and the only difference with structure (iii) appears to be a H atom at the position of R, it is clear that R is not H in structure (iii). Otherwise, structures (ii) and (iii) would be redundant. Similarly, the only difference between group of structure (i) and (iii) is that the phenyl is unsubstituted in structure (i). Therefore, it is clear that R1 in structure (iii) is not H, or structures (i) and (iii) would be redundant.  The search encompasses claims 1 and 6-10. The prior art search will not be extended unnecessarily to cover all non-elected species. 
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claims 1 and 6-10 are the subject of this Office Action.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, 
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). To overcome this objection the structure of the compound formula should be introduced into the abstract.
Specification Objection - Title

Applicant is reminded of the proper content of the title of the invention.
            The title of the invention should be brief, but technically accurate and descriptive.  See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be more descriptive of what is claimed. Currently, the title does not indicate the type of compounds of the invention (cinnamaldehyde analogs) and the title refers to “chemoprevention”, which is not a part of the claimed invention. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 1, 7, 9 and 10 are unclear, these lack the definitions for R1 and R for the formula. The examiner cannot ascertain the metes and bounds of the claimed scope.
	In claim 7, it is unclear how the functional properties of the compounds in this claim limit the process. Based on the specification the compounds of the invention have the properties of claim 7.
	In claim 8 the scope of electron-withdrawing group has not been fully and properly delineated so that one of ordinary skill in the art would know what groups are included and excluded by the term. Paragraph [0050] of the specification states, “substitution with electron withdrawing groups (i.e., NO2, Cl, F, Br) on the ring is more favorable….than electron donating groups (e.g., diethylamino). Finally, larger substituents …are expected to be less potent…”.  Besides what Applicant calls an electron withdrawing group, one would not know with certainty what groups are excluded and included in claim 8.  What is the size of the electron withdrawing group, how many atoms does the group have? Does it include a phenyl group or an alkylthio group, or iodine? Further, Applicant includes groups that have been elsewhere recognized not to be electron withdrawing. For example, Cl has been described as electron donating group on phenyl by Ilangovan et al. (Journal of the Korean Chemical Society, 2011, Vol. 55, No. 6; p. 1000-1006), see p. 1001: 
    PNG
    media_image2.png
    69
    387
    media_image2.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 appears to recite only the biological properties of the claimed compounds and therefore does not add a further limitation to the subject matter of claim 1 of which it depends.  Claim 8 recites that R1 is at one “or more of an ortho, a meta and a para position”. This does not limit the subject matter of claim 1 of which claim 8 depends because in compound (iii) of claim 1 R1 is present only once and not more. More than one R1 is outside of the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections

In claim 1, add “and” before the compound (iii).

Conclusion
Claims 1 and 7-10 are rejected. Claim 6 is objected to. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626